Citation Nr: 0116180	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychoneurosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for sinus 
bradycardia. 

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney







INTRODUCTION

The veteran served on active duty from August 1942 to October 
1943.  This appeal arises from a December 2000 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The recent medical evidence does not establish that the 
veteran currently has a psychoneurosis; the current diagnosis 
is mental retardation.  Thus, there is no showing that the 
service connected psychoneurosis causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  The medical evidence of record does not establish that 
the veteran currently has sinus bradycardia, or that his 
current heart pathology is related to his history of sinus 
bradycardia.

4.  The veteran's service connected psychoneurosis and sinus 
bradycardia do not prevent him from securing and following 
substantially gainful employment.





CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 30 percent for psychoneurosis are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.303, Part 4, 
Diagnostic Code 9410 (2000).

2.  The schedular criteria for a compensable disability 
evaluation for sinus bradycardia are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7005 
(2000).

3.  The veteran's service-connected disabilities do not meet 
the schedular requirements for a total disability evaluation 
due to individual unemployability.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues on appeal, the Board 
finds that those issues are adequately developed for 
appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met in that the RO arranged for adequate VA examinations 
to evaluate the claims, and the veteran has not indicated 
that any pertinent medical records have not been obtained.  
Furthermore, in the statement of the case the RO has met the 
notice requirements of the VCAA.  

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  

Psychoneurosis

Service connection for psychosis with mental deficiency was 
granted in March 1944.  A 50 percent evaluation was assigned 
from October 1943.  A November 1948 rating decision reduced 
the evaluation to 30 percent disabling for psychoneurosis, 
mixed type, predominantly hysteria, effective from January 
1949.  That evaluation has been continued in subsequent 
rating actions.  The veteran contends that he is entitled to 
a higher evaluation.

The service connected psychoneurosis is currently evaluated 
as 30 percent disabling pursuant to Diagnostic Code 9410.  
Under that code, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted where 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The current 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
Part 4, Diagnostic Code 9410 (2000).

A VA psychiatric examination was conducted in May 2000.  The 
veteran reported that he was not receiving any mental health 
treatment.  The veteran reported that his memory had been bad 
for many years.  He also reported poor appetite, but 
generally denied significant sleep impairment.  He denied 
depression and anhedonia.  The veteran reported occasional 
suicidal ideation, but denied any intent; he denied homicidal 
ideation.  His last job was as a mail clerk.  Currently, he 
spent most of his time sitting around the house, watching 
television and playing solitaire.  He did not visit with 
anyone because he "just don't feel like going nowhere."  

On examination, the veteran was casually groomed, and made 
virtually no eye contact.  He was somewhat sullen.  The 
veteran appeared to be a very poor historian and provided 
very little detail in the way of any mental health problems 
or symptomatology.  Rate and rhythm of speech were within 
normal limits.  His mood was one of sullenness, with affect 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight and no loosening of 
associations or confusion was noted.  He was generally 
oriented in all spheres, although he did not know the exact 
date, and initially gave the year as 200.  With some 
prompting, he gave the correct year.  He was able to give the 
name of the current president, but gave his predecessor's 
name as Washington.  He could not name the current governor.  
The veteran did not complain of hallucinations, and no 
delusions were noted during the examination.  Insight was 
limited and judgment was adequate.  The veteran denied 
suicidal and homicidal intent.  The examiner found the 
veteran to be competent and not in need of psychiatric 
hospitalization.  

The diagnosis was mental retardation, severity unspecified.  
The examiner stated that he did not find any evidence of 
conversion disorder, somatization disorder, or histrionic 
personality disorder, but the veteran did appear to have 
considerably compromised cognitive abilities.

The current evidence does not establish that the veteran 
currently has a psychoneurosis.  Given the above findings, 
the Board is unable to find a basis to conclude that his 
service connected psychiatric disability merits a 50 percent 
evaluation under the current regulations, which require 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In fact, the medical evidence demonstrates that the veteran 
has no current impairment from his service connected 
psychoneurosis.  The current VA examination diagnosed mental 
retardation.  The regulations state that mental deficiency as 
such is not a disease or injury for VA purposes.  38 C.F.R. § 
3.303(c) (2000).  However, the Board notes that since the 
veteran's 30 percent rating has been in effect since 1949, it 
may not be reduced.  See 38 C.F.R. § 3.951 (2000) (ratings in 
effect for 20 years are protected from reduction).  

In the absence of any additional evidence to establish that 
the appellant's psychiatric impairment attributable to the 
service-connected psychoneurosis has increased in severity 
such to meet the criteria for a disability evaluation in 
excess of the currently assigned 30 percent rating, the Board 
concludes that entitlement to an increased disability 
evaluation for psychoneurosis is not warranted.

Sinus Bradycardia

Service connection for sinus bradycardia was granted in March 
1944.  A noncompensable evaluation was assigned from October 
1943.  That evaluation has been continued in subsequent 
rating actions.  The veteran contends that he is entitled to 
a compensable evaluation.

Under Diagnostic Code 7005 for arteriosclerotic heart disease 
(coronary artery disease), a 10 percent evaluation requires 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2000). 

During a VA hospitalization for diabetes mellitus in June 
1991, electrocardiogram (EKG) was noted as normal, with a 
normal sinus rhythm rate of 81 shown.

A VA examination was conducted in May 2000.  The veteran 
noted that he is diabetic and has heart disease.  He takes 
medications, including nitroglycerine.  The veteran reported 
chest pain brought on by stress or exercise.  He indicated 
that he had a myocardial infarction in 1974.  He currently 
had burning substernal chest pain with stress or exercise.  
He could walk about one block.  Nitroglycerin relieved his 
chest pain in five to 10 seconds.  On examination, blood 
pressure was 150/100.  There was a grade I-II/VI systolic 
murmur at the base.  Rhythm was regular, rate was 80.  There 
was no S3.  The impression was history of sinus bradycardia, 
with no evidence of bradycardia on examination; his history 
is suggestive of arteriosclerotic heart disease with stable 
angina pectoris.  The examiner did not think there was any 
relationship between this and sinus bradycardia.

The Board notes that bradycardia is defined as a slowness of 
the heartbeat, as evidenced by slowing of the pulse rate to 
less than 60.  Dorland's Illustrated Medical Dictionary, 223 
(28th ed. 1994).  Bradycardia is a symptom and not a disease 
entity.  

The medical evidence of record does not demonstrate the 
presence of bradycardia.  The current VA examination found no 
relationship between the currently diagnosed arteriosclerotic 
heart disease with angina pectoris and the veteran's history 
of sinus bradycardia.  Thus, there is no basis for a 
compensable evaluation. 

In the absence of any additional evidence to establish that 
the veteran's bradycardia causes any measurable impairment to 
meet the criteria for a compensable disability evaluation, 
the Board concludes that entitlement to a compensable 
disability evaluation for sinus bradycardia is not warranted.

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).

The veteran is service-connected for psychoneurosis, which is 
assigned a protected 30 percent evaluation, and for sinus 
bradycardia, assigned a noncompensable evaluation.  Clearly, 
he has not met the basic schedular rating criteria needed to 
warrant consideration of a total disability rating pursuant 
to 38 C.F.R. § 4.16(a) (2000).

38 C.F.R. § 3.321(b)(1) (2000) states that to accord justice 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

On his claim for Individual Unemployability filed in 
September 1999, the veteran listed "back injury" as the 
disability that prevented him from securing or following a 
substantially gainful occupation.  The Board notes that the 
veteran is not service connected for a back disability.  The 
veteran also indicated that he had completed high school, and 
had not worked since 1988; his last employment was a mail 
clerk in a bank.  

As noted above, the most recent medical evidence indicates 
that the veteran does not currently have symptoms of 
psychoneurosis or sinus bradycardia.  Thus, his service 
connected disorders cannot be said to be preventing him from 
securing or following substantially gainful employment.

After a careful review of the entire claims folder, the Board 
finds that this is not an "exceptional case where the 
schedular evaluations are found to be inadequate."  The 
evidence shows that the veteran has significant nonservice 
connected disabilities, including a back disorder, 
arteriosclerotic heart disease, diabetes mellitus, and mental 
retardation, which have prevented him from working.  This 
factor, coupled with the fact that he has not been frequently 
hospitalized for his service-connected disabilities, which, 
as noted above, are not currently shown, argues strongly 
against finding that this case "...presents such an 
exceptional or unusual disability picture...as to render 
impractical the application of the regular schedular 
standards."  The Board thus finds that entitlement to 
individual unemployability on an extraschedular basis is not 
shown. 

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.


ORDER

The appeal is denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

